Case 2:15-bk-28443-NB          Doc 414 Filed 01/09/19 Entered 01/09/19 15:36:34       Desc
                                 Main Document    Page 1 of 2


       QUINN EMANUEL URQUHART & SULLIVAN, LLP
  1      Jeffery D. McFarland (Cal. Bar No. 157628)
         jeffmcfarland@quinnemanuel.com
       Eric Winston (Cal. Bar No. 202407)
         ericwinston@quinnemanuel.com
       Jennifer Nassiri (Cal. Bar No. 209976)
         jennifernassiri@quinnemanuel.com
       Razmig Izakelian (Cal. Bar No. 292137)
         razmigizakelian@quinnemanuel.com
     865 South Figueroa Street, 10th Floor
       Los Angeles, California 90017-2543
     Telephone:     (213) 443-3000
       Facsimile:     (213) 443-3100
  
       Attorneys for Layne Leslie Britton
  

                              UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     LOS ANGELES DIVISION
 

  In re                                           Chapter 11
  CLOUDBREAK ENTERTAINMENT, INC.                  Case No. 2:15-bk-28443-NB
                  Debtor.                         NOTICE OF FILING OF PLAN
                                                     SUPPLEMENT AND PLAN
                                                  SUPPLEMENT TO PLAN OF
                                                     REORGANIZATION PROPOSED BY
                                                  LAYNE BRITTON
                                                  Date: January 29, 2019
                                                     Time: 2:00 p.m.
                                                  Ctrm: 1545
                                                     Place: 255 E. Temple Street
                                                         Los Angeles, CA 90012
                                                     Judge: Honorable Neil Bason
 

 

 

 

 

 
 

 

                                                                        Case No. 2:15-bk-28443-NB
                                               NOTICE OF PLAN SUPPLEMENT AND PLAN SUPPLEMENT
Case 2:15-bk-28443-NB       Doc 414 Filed 01/09/19 Entered 01/09/19 15:36:34                Desc
                              Main Document    Page 2 of 2



  1          PLEASE TAKE NOTICE that Layne Leslie Britton (“Britton”),1 by and through undersigned

  2 counsel, hereby files certain exhibits comprising the Plan Supplement in connection with confirmation

  3 of the Plan:

  4          •      Exhibit 1: Plan Trust Agreement

  5          •      Exhibit 2: Schedule of Plan Reserves

  6          •      Exhibit 3: Plan Trust Operating Budget

  7          •      Exhibit 4: Schedule of Executory Contracts to be Assumed

  8          •      Exhibit 5: Schedule of Executory Contracts to be Rejected

  9          PLEASE TAKE FURTHER NOTICE that the undersigned reserves the right to alter,

 10 amend, modify or supplement any document in the Plan Supplement as provided by the Plan;

 11 provided that if any document in the Plan Supplement is altered, amended, modified or supplemented

 12 in any material respect, Britton will file a blackline of such document with the Bankruptcy Court.

 13
      DATED: January 9, 2019                      Respectfully submitted,
 14
                                                  QUINN EMANUEL URQUHART & SULLIVAN LLP
 15
                                                  By:     /s/ Eric Winston
 16
                                                          Eric Winston
 17                                                       Jennifer Nassiri
                                                          Razmig Izakelian
 18
                                                  Attorneys for Layne Leslie Britton
 19

 20

 21

 22

 23

 24

 25

 26
 27   1
         Capitalized terms used but not defined herein shall have the meanings set forth in Plan of
      Reorganization Proposed by Layne Leslie Britton [ECF 405] (the “Plan”).
 28
                                                     -1-                   Case No. 2:15-bk-28443-NB
                                                 NOTICE OF PLAN SUPPLEMENT AND PLAN SUPPLEMENT
